Exhibit 10.1

Summary of Terms of Short-Term Incentive Compensation Program for Papa John’s
International, Inc. (the “Company”)

Short-term incentive compensation. Our short-term incentive compensation plans
are intended to drive short-term (typically one year) operating and financial
results deemed crucial to our long-term success.  Awards under the management
incentive plan and the domestic operations incentive plan are paid in cash based
on the achievement of pre-determined performance metrics. The actual amounts of
the awards are based on actual performance measured at the end of the fiscal
year.  In 2006, the primary performance metrics of the management incentive plan
were corporate operating income, comparable sales (average same-store,
year-over-year sales), an industry standard used to measure company growth, and
comparable domestic transactions.  The performance metrics for the domestic
operations incentive plan were the same except earnings for the U.S. domestic
business was used instead of corporate operating income.  If target performance
were achieved for all metrics, the plans would fund an award pool in an amount
designated by the Compensation Committee near the beginning of the incentive
period.  If target performance exceeds all metrics, the plans could fund an
award pool in excess of the pre-established target pool amount.  In 2006, there
was no limit on the size of the award pool.  For 2006, these plans were
uncapped, and achievement of performance levels in excess of target would have
resulted in a greater award for each individual.  Eighty percent of the award
pool is allocated to the participants based on individual pre-determined
short-term incentive targets, and the remaining twenty percent of this award
pool is allocated to the participants to reward relative individual performance.

For 2007, all plans other than the domestic operations profit sharing plan
described below are capped at 200% of target prior to any consideration of
comparable transactions and individual performance. In 2007, the primary
performance metrics of the plans are the same as the performance metrics for
2006.  For 2007, payouts may be adjusted upward or downward based on a scale
tied to comparable transactions.

Domestic operations profit sharing plan. The Senior Vice President, Domestic
Operations is eligible to participate in the Company’s domestic operations
profit sharing plan which yields 3.33% of all profits from domestic operations
in excess of budget to plan participants. Under this plan, the Chief Executive
Officer has the latitude to reduce this payment based on a review of the market
conditions encountered and the resulting degree of difficulty associated with
the achieved performance.

 


--------------------------------------------------------------------------------